Citation Nr: 9907037	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  93-00 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of a $1,464 debt stemming 
from the overpayment of Section 306 pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran, who is deceased, appears to have been discharged 
from active service in December 1946.  The appellant in this 
matter is the veteran's widow.

This appeal arises from a July 1992 decision rendered by the 
Committee on Waivers and Compromises (Committee) of the New 
Orleans, Louisiana, Regional Office (RO).  By this decision, 
the Committee declined to waive recovery of a $1,464 debt the 
appellant had accrued as a result of the Department of 
Veterans Affairs' (VA's) overpayment of Section 306 pension 
benefits to her.  The Board remanded this case in March 1998, 
and following completion of the requested development, the 
case has been returned for further appellate review.

The Board notes that the appellant's original claims file 
appears to have been lost and that the claims file currently 
in existence is a reconstructed one.  As such, the record 
lacks certain documents pertinent to the proper resolution of 
this appeal, to include the appellant's notice of 
disagreement, her substantive appeal and her May 1992 
financial status report.  Necessarily, the Board must rely on 
report of evidence contained mostly in a July 1992 Notice of 
Denial and an October 1992 Statement of the Case.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  Overpayment of death pension benefits was not the result 
of fraud, misrepresentation, bad faith or lack of good faith 
on the part of the appellant.

3.  It is contrary to the principles of equity and good 
conscience to require repayment of the appellant's debt.


CONCLUSION OF LAW

Waiver of recovery of the appellant's $1,464 debt is 
consistent with the principles of equity and good conscience.  
38 U.S.C.A. § 5302(a) (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998).  Furthermore, the record does not 
reveal any additional sources of relevant information which 
may be available concerning the present claim.  The Board 
accordingly finds the duty to assist her, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

The appellant has been in receipt of death pension benefits 
since July 1960.  In October 1986, VA sent to the appellant 
VA Form 21-8767 which reminded her to promptly notify VA if 
her income or net worth changed.  On April 19, 1988, the 
appellant submitted an Eligibility Verification Report (EVR) 
which included her report of $22,000 in a bank account with 
$884 worth of interest income.  VA continued payment of death 
pension since her net worth and annual income fell within the 
limits permitted by law for payment of death pension benefits 
under Section 306.

On August 9, 1988, the appellant's sons gave her an inter 
vivos donation in the amount of $20,000.  She did not 
disclose this transaction until she submitted her EVR in 
October 1989.  This EVR reported $38,000 in a bank account 
and $3,261 of interest income for 1989.  In November 1989, VA 
terminated her death pension benefits because her annual 
income exceeded the limit permitted by law for payment death 
pension under Section 306.  Thereafter, VA adjusted the award 
of pension benefits to reflect the August 1988 inter vivos 
donation, and notified her of overpayment in the amount of 
$1,464.  In May 1992, she requested waiver of overpayment and 
she submitted a financial status report showing $15,400 in a 
bank account.

In May 1998, the appellant submitted a Financial Status 
Report which shows that her monthly expenses exceed her 
monthly income in the amount of $380.30.  Her relatively 
modest monthly expenses are as follows: $200 for food, 
$162.50 for utilities and heat, $43.80 for Medicare 
insurance, $20.83 for cable television, $35 for telephone 
service, $100 for medications, $50 for house insurance, $25 
for burial insurance, $106 for supplemental medical 
insurance, $22.91 for automobile insurance, $16.66 for 
automobile maintenance, $4.16 for cemetery upkeep, $16.66 for 
supplies, $15 for clothes, $6.25 for lawn maintenance, $58.33 
for house maintenance, $50 for church contributions, $12.50 
for automobile gasoline and $10.50 for hair care.  She 
listed, but did not provide the expense amount, for household 
cleaning.  Thus, it would appear that her monthly expenses 
are somewhat higher than listed.  Her monthly income of 
$575.80 is comprised of $439.80 from Social Security and $136 
in interest income.  Her assets include a car worth $1,200 
and $23,000 in a bank account.

As a threshold matter, the Board notes that waiver of a debt 
is prohibited where there is indication of record that the 
creation of the debt was the result of fraud, 
misrepresentation, or bad faith on the part of the person(s) 
having an interest in obtaining such waiver.  38 C.F.R. 
§ 5302(c) (West 1991 and Supp. 1998).  Similarly, VA 
regulations preclude waiver of a debt in circumstances 
showing fraud or misrepresentation of a material fact, bad 
faith, or lack of good faith.  38 C.F.R. § 1.965(b) (1998).  
Bad faith generally refers to unfair or deceptive conduct 
which is undertaken with the intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. § 1.965(b)(2) 
(1998).  Actual fraudulent intent need not be shown.  Id.  A 
debtor exhibits "lack of good faith" where such conduct 
shows an absence of an honest intention to abstain from 
taking unfair advantage of the Government.  38 C.F.R. 
§ 1.965(b)(3) (1998).  Misrepresentation of a material fact 
must be more than a non- willful or mere inadvertence.  
38 C.F.R. § 1.962(b) (1998).

In this case, it is clear that the overpayment in death 
pension benefits to the appellant was not the result of 
conduct on her part which amounted to "fraud," 
"misrepresentation of a material fact," "bad faith," or 
"lack of good faith."  The RO has implicitly conceded this 
fact.  Accordingly, the Board finds that waiver of recovery 
of the appellant's debt is not precluded.

As the appellant's conduct in this matter has not consisted 
of "fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," her request for waiver 
will be evaluated in light of the principles of "equity and 
good conscience" which are set forth at 38 C.F.R. § 1.965(a) 
(1998).  In applying the "equity and good conscience" 
standard to an individual case, several factors are to be 
considered by the decision- maker.  Among these are (1) 
whether actions of the debtor contributed to the creation of 
the debt, (2) whether collection would deprive the debtor or 
the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to her detriment 
due to her reliance upon the receipt of VA benefits.  
Additionally, the decision- maker must conduct a "balancing 
of the faults," weighing the fault of the debtor against any 
fault attributable to VA.

The Committee's decision for denial of waiver of recovery of 
death pension benefits is based upon its determination that 
the appellant was somewhat at fault in the creation of the 
overpayment due to her untimely report of receipt of a 
$20,000 cash gift.  The Committee concedes that some of the 
fault for the creation of the overpayment was due to VA 
oversight, however, her level of fault was determined to be 
greater than VA's.  As she reported considerable money in her 
savings account, which is presently shown as $23,000, her 
financial situation was such that the Committee determined 
that it would not be against good conscience and equity to 
require her to pay her debt.  Thus, the waiver request was 
denied.

Clearly, the creation of the overpayment of death pension 
payments was, in part, due to the appellant's failure to file 
an amended financial statement promptly upon her receipt of 
the inter vivos gift in August 1988.  However, the Board 
notes that she correctly reported her financial situation in 
both April 1988 and October 1989.  Her failure to promptly 
amend her EVR resulted from either oversight or unfamiliarity 
with VA laws and regulations.  In either event, the 
overpayment resulted from inaction on her art.  As stated 
above, the Committee has conceded that some fault for the 
creation of the appellant's debt was attributable to VA.  
Based upon the evidence of record, the Board is of the 
opinion that the relative fault for the creation of the 
overpayment of pension death benefits does not strongly 
militate for or against waiver of recovery of overpayment.

In advancing her claim for a waiver of her indebtedness, the 
appellant has argued that to require repayment of such 
indebtedness would be to impose an undue financial burden 
upon her.  Her recent financial status report indicates that 
her monthly expenses, modest in the extreme, exceed her 
monthly income by $380.30 a month.  Focusing on monthly 
expenses for the basic necessities of life, these exceed 
monthly income by over a hundred dollars.   Having been born 
in November of 1915, she is 84 years old and she lives on a 
fixed income.  Her only sources of income consist of Social 
Security benefits and any interest earned from her savings 
account. 

It is apparent from the record that the appellant's social 
security benefits and interest income from her savings 
account are insufficient to provide for the basic 
necessities.  To pay her expenses, it is evident that she 
must draw on the principle remaining in her savings account 
every month.  Based on an estimate of her income shortfall 
each month, it appears if the principal were to be used for 
this purpose, the savings account would be depleted in a few 
years.  To require repayment of the debt from her savings 
would accelerate the process, causing undue hardship.  

This being the case, the Board is of the opinion that 
requiring the repayment of the overpayment of death pension 
benefits would nullify the objectives for which her death 
pension benefits were intended.  As stated above, she has at 
all times correctly reported her financial statuses in her 
annual EVR's and, in essence, her overpayment of death 
benefits resulted from her failure to promptly amend one of 
those EVR's.  This failure appears to be an innocent 
oversight and, on the particular facts of this case, the 
Board finds a need for "reasonableness and moderation in the 
exercise of the Government's rights."  38 C.F.R. § 1.965(a) 
(1998).  Accordingly, the Board concludes that waiver of 
recovery of the appellant's $1,464 debt is warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

Waiver of recovery of the appellant's debt, in the amount of 
$1,464, is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

